ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-274, recommending that THOMAS J. FORKIN of ATLANTIC CITY, who was admitted to the bar of this State in 1995, be disbarred for unethical conduct, including the knowing misappropriation of escrow funds, in violation of In re Hollendonner, 102 N.J. 21, 26-27, 504 A.2d 1174 (1985), RPC 1.15(a) and (b) (failure to safeguard funds), RPC 3.4(c) (knowingly disobeying an obligation of the rules of a tribunal), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
*71And THOMAS J. FORKIN having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that THOMAS J. FORKIN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that THOMAS J. FORKIN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by THOMAS J. FORKIN pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.